DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thermal expansion gasket and the door chain must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the thermal expansion gasket and the door chain as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-9, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schweller (2,206,755) in view of Sherlock et al. (3,949,526), hereafter referred to as “Sherlock.” 
Regarding Claim 1: Schweller teaches a reinforced door (17) disposed over an opening in an enclosure (10), comprising: a door back panel (36) having an inner surface and an outer surface (see Figure 2); 
a door front panel (35) having an inner surface and an outer surface (see Figure 2), the door front panel being spaced apart from the door back panel (see Figure 2); 
a door edge panel surrounding the door front and back panels (at 39), the door edge panel having an inner surface and an outer surface (see Figure 2); wherein the door front, back and edge panels form an interior space (see Figure 2, filled with insulation 37); 
a strengthening bracket (41) having multiple panels (41, 42, 43, 47) at angles to one another (see Figure 2), the strengthening bracket being positioned within the interior space such that different bracket panels are adjacent respective inner surfaces of the door front, back and edge panels; 
and door hardware (55, 56, 61) adapted to couple the door (17) to a region around the opening in the enclosure (10). 
Schweller fails to teach the door hardware including a fastener that extends through one of the panels of the strengthening bracket and one of the door back or edge panels. 
Sherlock teaches a door hardware (72) including a fastener (76) that extends through one of a plurality panels (interior panel 18 beneath 22 in Figure 3, not labeled) of a strengthening bracket (18) and one of a door back or edge panels (see Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the door hardware including a fastener that extends through one of the panels of the strengthening bracket and one of the door back or edge panels to the structure of Schweller as taught by Sherlock in order to advantageously provide a strong secure rotation of the door about the hinges and reinforce the door during motion (see Sherlock, Column 4, lines 10-29).  
Regarding Claim 2: Schweller fails to explicitly teach wherein, once the strengthening bracket (41) is positioned, the interior space is filled with a foam. 
Sherlock teaches thermal insulation comprising foam (within 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the interior space is filled with a foam to the structure of Schweller as taught by Sherlock in order to advantageously provide known types of preferable insulation to the door assembly (see Sherlock, Column 4, lines 32-38).

Regarding Claim 3: Schweller further teaches wherein the different bracket panels (42, 43, of 41) are formed by bending a single piece of sheet metal (see Figure 2). 
Regarding Claim 4: Schweller fails to teach wherein the multiple panels of the strengthening bracket are at right angles to one another. 
Sherlock teaches wherein multiple panels of a strengthening bracket (18) are at right angles to one another (see Figures 2 and 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the multiple panels of the strengthening bracket are at right angles to one another to the structure of Schweller as taught by Sherlock in order to advantageously provide rigid strong support depending on the door configuration to support a heavier door frame and connection to a hinge assembly (see Sherlock, Column 4, lines 11-32). 
Regarding Claim 5: Schweller further teaches wherein the door front, back and edge panels (35 and 36) are constructed from sheet metal (page 2, first column, lines 11-2). 
Regarding Claim 6: Schweller further teaches wherein the door front panel (35) includes a periphery that is bent to form the door edge panel (see Figure 2). 
Regarding Claim 7: Schweller teaches a lip (38) includes an edge (see Figure 2).
Schweller fails to teach wherein: the bent door edge panel is further bent to form a lip that is parallel to the front panel. 
Sherlock teaches a bent door edge panel is further bent to form a lip that is parallel to a front panel (see bent portions of 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bent door edge panel is further bent to form a lip that is parallel to the front panel to the structure of Schweller as taught by Sherlock in order to advantageously provide a strong secure rotation of the door about the hinges and reinforce the door during motion (see Sherlock, Column 4, lines 10-29).  
Regarding Claim 8: Schweller teaches wherein: the door back panel includes a peripheral edge (36) that is spaced apart from the edge of the lip (38); and further including an elongated thermal expansion gasket (46) that captures the edges of the lip (38) and the door back panel (at 45). 
Regarding Claim 9: Schweller teaches further including an elongated door seal (51) attached to the elongated thermal expansion gasket (46). 
Regarding Claim 11: Scwheller fails to teach wherein: the strengthening bracket includes U-shaped portion in cross section; and the U-shaped portion receives a portion of the elongated thermal expansion gasket. 
Sherlock teaches a strengthening bracket includes U-shaped portion (18) in cross section (see Figure 2); and the U-shaped portion receives a portion of an elongated thermal expansion gasket (48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the strengthening bracket includes U-shaped portion in cross section; and the U-shaped portion receives a portion of the elongated thermal expansion gasket to the structure of Schweller as taught by Sherlock in order to advantageously provide rigid strong support depending on the door configuration to support a heavier door frame and connection to a hinge assembly and to seal the enclosure when the door is closed (see Sherlock, Column 2, lines 57-64; Column 4, lines 11-32). 
Regarding Claim 12: Schweller further teaches wherein the door hardware (55 and 56) is a door hinge (page 2, first column, lines 51-56). 
Regarding Claim 14: Schweller further teaches wherein the enclosure is a cooler, refrigerator (see title, 10) or freezer. 
Regarding Claim 15: Schweller teaches a refrigerated enclosure (10), comprising: a cooled interior volume (14 within 10) including an opening into the volume (via door 17, 14); 
at least one door (17) disposed over the opening (see Figure 1) in the enclosure (10), the including front, back and edge panels forming an insulated interior space (37); 
a plurality of strengthening brackets (41), each bracket having multiple panels (42 and 43) at angles to one another (see Figure 2), and wherein the strengthening brackets (41) are positioned within the interior space of the door (17) such that different bracket panels are adjacent respective inner surfaces of the door front, back and edge panels (see Figure 2); 
and a pair of door hinges (55 and 56) configured to couple the door (17) to a region around the opening in the enclosure (10). 
Schweller fails to teach that the interior space is foam filled; each hinge including fasteners that extend through the edge panel of the door  and one of the panels of a respective one of the strengthening brackets. 
Sherlock teaches thermal insulation comprising foam; and a hinge including fasteners  hat extend through an edge panel of a door and one panel of a respective one of a strengthening brackets. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the interior space is filled with a foam to the structure of Schweller as taught by Sherlock in order to advantageously provide known types of preferable insulation to the door assembly (see Sherlock, Column 4, lines 10-29 and 32-38).
Regarding Claim 17: Schweller further teaches wherein the door panels (35, 36) and strengthening brackets (41) are formed from sheet metal (page 2, first column, lines 11-22).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schweller (2,206,755) in view of Sherlock et al. (3,949,526), hereafter referred to as “Sherlock,” as applied to claim 8 above, and further in view of Yingst et al. (5,476,318), hereafter referred to as “Yingst.” 
Regarding Claim 10: Schweller modified supra fails to teach wherein the door front panel is aluminum and the door back panel is steel. 
Yingst teaches a refrigerator cabinet (10 with case 12) having a door (14R or 14L) with panels having one panel of aluminum and another of steel (Column 5, lines 37-44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the door front panel is aluminum and the door back panel is steel.to the structure of Schweller modified supra as taught by Yingst in order to advantageously provide options or material that are well known and conventionally used in refrigerator construction (see Yingst, Column 5, lines 37-44).  

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schweller (2,206,755) in view of Sherlock et al. (3,949,526), hereafter referred to as “Sherlock.” as applied to claims 1 and 15 above, and further in view of Smith (1,963,388). 
Regarding Claim 13: Schweller modified supra fails to teach wherein the door hardware is a door chain.
Smith teaches door hardware is a door chain (9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the door hardware is a door chain to the structure of Schweller modified supra as taught by Smith in order to advantageously use the chain to assist in moving the door closed in the hinge connection (see Smith, page 1, lines 79-89).  

Regarding Claim 16: Schweller modified supra fails to teach further including a chain between the opening in the cooler and the door; and the chain is attached to the door with a fastener that extend through the back panel of the door and one of the panels of a strengthening bracket. 
	Smith teaches a chain (9) between an opening in an enclosure (1) and a door (2); and the chain (9) is attached to the door (2) with a fastener (12) that extend through a back panel of the door (interior side of 2) and one of a panel of a strengthening bracket (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a chain between the opening in the cooler and the door; and the chain is attached to the door with a fastener that extend through the back panel of the door and one of the panels of a strengthening bracket to the structure of Schweller modified supra as taught by Smith in order to advantageously use the chain to assist in moving the door closed in the hinge connection (see Smith, page 1, lines 79-89).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurtz (2,729,863).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763